Exhibit 10.1

 

COMPENSATION POLICY

 

INTEC PHARMA LTD.

 

Compensation Policy for Executive Officers and Directors

(As Adopted on July 15, 2020)

 

A. Overview and Objectives

 

1. Introduction

 

This document sets forth the Compensation Policy for Executive Officers and
Directors (this “Compensation Policy” or “Policy”) of Intec Pharma Ltd. (“Intec”
or the “Company”), in accordance with the requirements of the Companies Law,
5759-1999 (the “Companies Law”).

 

Compensation is a key component of Intec’s overall human capital strategy to
attract, retain, reward, and motivate highly skilled individuals that will
enhance Intec’s value and otherwise assist Intec to reach its long-term goals.
Accordingly, the structure of this Policy is established to tie the compensation
of each officer to Intec’s goals and performance.

 

For purposes of this Policy, “Executive Officers” shall mean “Office Holders” as
such term is defined in Section 1 of the Companies Law, excluding, unless
otherwise expressly indicated herein, Intec’s directors.

 

This policy is subject to applicable law and is not intended, and should not be
interpreted as limiting or derogating from, provisions of applicable law to the
extent not permitted.

 

This Policy shall apply to compensation agreements and arrangements which will
be approved after the date on which this Policy is effective and shall serve as
Intec’s Compensation Policy for the maximum period of time permitted by any
applicable law, commencing as of its adoption.

 

The Compensation Committee and the Board of Directors of Intec (the “Board”)
shall review and reassess the adequacy of this Policy from time to time, as
required by the Companies Law.

 

2. Objectives

 

Intec’s objectives and goals in setting this Policy are to attract, motivate and
retain highly experienced leaders who will contribute to Intec’s success and
enhance shareholder value, while demonstrating professionalism in a highly
achievement-oriented culture that is based on merit and rewards excellent
performance in the long term, and embedding Intec’s core values as part of a
motivated behavior. To that end, this Policy is designed, among others:

 

2.1. To closely align the interests of the Executive Officers with those of
Intec’s shareholders in order to enhance shareholder value;

 

2.2. To align a significant portion of the Executive Officers’ compensation with
Intec’s short and long-term goals and performance;

 

2.3. To provide the Executive Officers with a structured compensation package,
including competitive salaries, performance-motivating cash and equity incentive
programs and benefits, and to be able to present to each Executive Officer an
opportunity to advance in a growing organization;

 

2.4. To strengthen the retention and the motivation of Executive Officers in the
long term;

 



B-1

 

 

2.5. To provide appropriate awards in order to incentivize superior individual
excellency and corporate performance; and

 

2.6. To maintain consistency in the way Executive Officers are compensated.

 

This Compensation Policy was prepared taking into account the Company’s nature,
size and business and financial characteristics.

 

3. Compensation Instruments

 

Compensation instruments under this Policy may include the following:

 

3.1. Base salary;

 

3.2. Benefits;

 

3.3. Cash bonuses (short-to-medium term incentive);

 

3.4. Equity based compensation (medium-to-long term incentive); and

 

3.5. Retirement and termination terms.

 

4. Overall Compensation - Ratio Between Fixed and Variable Compensation

 

4.1. This Policy aims to balance the mix of “Fixed Compensation” (comprised of
base salary and benefits) and “Variable Compensation” (comprised of cash bonuses
and equity based compensation, which are based on the fair value on the date of
grant, calculated annually, on a linear basis, excluding adjustment
period/retirement bonuses, granted in accordance with section 16 below) in order
to, among others, appropriately incentivize Executive Officers to meet Intec’s
short and long term goals while taking into consideration the Company’s need to
manage a variety of business risks.

 

4.2. The total Variable Compensation of each Executive Officer shall not exceed
90% of the total compensation package of such Executive Officer on an annual
basis. The Board believes that such range expresses the appropriate compensation
mix in the event that all performance objectives are achieved and assumes that
all compensation elements are granted with respect to a given year.

 

4.3. It should be clarified, that the Fixed Compensation may constitute 100% of
the total compensation package for an Executive Officer in any year (under
circumstances in which a variable component will not be approved for that year
and/or in the event of a failure to meet the set goals, if and when determined).

 

5. Inter-Company Compensation Ratio

 

5.1. In the process of drafting this Policy, Intec’s Board and Compensation
Committee have examined the ratio between employer cost associated with the
engagement of the Executive Officers ((the “Executive Officers Cost”), including
directors, and the average and median employer cost associated with the
engagement of Intec’s other employees, including contractor employees as defined
in the Companies Law (the “Other Employees Cost” and the “Ratio”, respectively).

 

5.2. The Board believes that the current Ratio does not adversely impact the
work environment in Intec. The possible ramifications of the Ratio on the daily
working environment in Intec were examined and will continue to be examined by
Intec from time to time in order to ensure that levels of executive
compensation, as compared to the overall workforce will not have a negative
impact on work relations in Intec.

 



B-2

 

  

B. Base Salary Benefits

 

6. Base Salary

 

6.1. A Base Salary provides stable compensation to Executive Officers and allows
Intec to attract and retain competent executive talent and maintain a stable
management team. The base salary varies among Executive Officers, and is
individually determined according to the educational background, prior
vocational experience, qualifications, company’s role, business responsibilities
and the past performance of each Executive Officer.

 

6.2. Since a competitive base salary is essential to Intec’s ability to attract
and retain highly skilled professionals, Intec will seek to establish a base
salary that is competitive with base salaries paid to Executive Officers in a
peer group of companies relevant to Intec’s field of business, while
considering, among others, Intec’s size and field of operation and the
geographical location of the employed Executive Officer. To that end, Intec
shall utilize as a reference, comparative market data and practices, which may
include among others a compensation survey that compares and analyses the level
of the overall compensation package offered to an Executive Officer of the
Company with compensation packages in similar positions to that of the relevant
Executive Officer in other companies operating in business sectors that are
similar in their characteristics to Intec’s, as much as possible, while
considering, among others, such companies’ size and characteristics. Such
compensation survey may be conducted internally or through an external
consultant.

 

6.3. The Compensation Committee and the Board may periodically consider and
approve base salary adjustments for Executive Officers. The main considerations
for salary adjustment are similar to those used in initially determining the
base salary, but may also include among others, educational background, prior
vocational experience, expertise and qualifications, change of role, business
authorities and responsibilities, past performance and previous compensation
arrangements with such Executive Officer, recognition for professional
achievements, regulatory or contractual requirements, budgetary constraints or
market trends. The Compensation Committee and the Board will also consider the
previous and existing compensation arrangements of the Executive Officer whose
base salary is being considered for adjustment. When determining the Base
Salary, the Company may also decide to consider, at the sole discretion of the
Compensation Committee and the Board and as required, the prevailing pay levels
in the relevant market, Base Salary and the total compensation package of
comparable Executive Officers in the Company, the proportion between the
Executive Officer’s compensation package and the salaries of other employees in
the Company and specifically the median and average salaries and the effect of
such proportions on the work relations in the Company.

 

7. Benefits

 

7.1. In addition to the Base Salary, the following benefits may be granted to
the Executive Officers (subject to any applicable approval procedures), in
order, among other things, to comply with legal requirements. It shall be
clarified, that the list below is an open list and Intec (subject to the
applicable required approvals) may grant to its Executive Officers other
similar, comparable or customary benefits, subject to the applicable law.

 

  7.1.1. Vacation days in accordance with market practice and the applicable law
up to a cap of 30 days per annum;

 

  7.1.2. Sick days in accordance with market practice and the applicable law;
However, the Company may decide to cover sick days from the first day;

 

  7.1.3. Convalescence pay according to applicable law;

 



B-3

 

 

  7.1.4. Medical Insurance in accordance with market practice and the applicable
law;

 

  7.1.5. With respect to Executive Officers employed in Israel, Monthly
remuneration for a study fund, as allowed by applicable law and with reference
to Intec’s practice and the common market practice;

 

  7.1.6. With respect to Executive Officers employed in Israel, Intec shall
contribute on behalf of the Executive Officer to an managers’ insurance policy
or a pension fund, as allowed by applicable law and with reference to Intec’s
policies and procedures and the common market practice; and

 

  7.1.7. Intec shall contribute on behalf of the Executive Officer towards work
disability insurance, as allowed by applicable law and with reference to Intec’s
policies and procedures and to the common market practice.

 

7.2. Non-Israeli Executive Officers may receive other similar, comparable or
customary benefits as applicable in the relevant jurisdiction in which they are
employed. Such customary benefits shall be determined based on the methods
described in Section 6.2 of this Policy (with the necessary changes).

 

7.3. In the event of relocation of an Executive Officer to another geography,
such Executive Officer may receive other similar, comparable or customary
benefits as applicable in the relevant jurisdiction in which he or she is
employed. Such benefits shall include reimbursement for out of pocket one-time
payments and other ongoing expenses, such as housing allowance, car allowance,
and home leave visit, etc.

 

7.4. Intec may offer additional benefits to its Executive Officers, which will
be comparable to customary market practices, including but not limited to:
cellular and land line phone benefits, company car and travel benefits,
reimbursement of business travel including a daily stipend when traveling and
other business related expenses, insurances, other benefits (such as newspaper
subscriptions, academic, professional and continuing education studies), etc.,
provided, however, that such additional benefits shall be determined in
accordance with Intec’s policies and procedures.

 

7.5. Intec may reimburse its Executive Officers for reasonable work-related
expenses incurred as part of their activities, including without limitations,
meeting participation expenses, reimbursement of business travel, including a
daily stipend when traveling and accommodation expenses, etc.

 

C. Cash Bonuses

 

8. Annual Cash Bonuses – The Objective

 

8.1. The Company (subject to the approvals of the Compensation Committee and the
Board, and with respect to the CEO- also the Company’s general meeting of
shareholders) may grant cash bonuses to its Executive Officers on a quarterly or
annually basis, or on a shorter or longer period basis, in accordance with the
principles detailed below.

 

8.2. Compensation in the form of an annual cash bonus is an important element in
aligning the Executive Officers’ compensation with Intec’s objectives and
business goals. Therefore, a pay-for-performance element, as payout eligibility
and levels are determined based on actual financial and operational results, as
well as individual performance.

 



B-4

 

 

8.3. An annual cash bonus may be awarded to Executive Officers upon the
attainment of pre- set periodical objectives and individual targets determined
by the Compensation Committee (and, if required by law, by the Board) at the
beginning of each calendar year, or upon engagement, in case of newly hired
Executive Officers, taking into account Intec’s short and long-term goals, as
well as its compliance and risk management policies. The Compensation Committee
and the Board may also determine any applicable minimum thresholds that must be
met for entitlement to the annual cash bonus (all or any portion thereof) and
the formula for calculating any annual cash bonus payout, with respect to each
calendar year, for each Executive Officer. In special circumstances, as
determined by the Compensation Committee and the Board (e.g., regulatory
changes, significant changes in Intec’s business environment, a significant
organizational change and a significant merger and acquisition events), the
Compensation Committee and the Board may modify the objectives and/or their
relative weights during the calendar year.

 

8.4. In the event the employment of an Executive Officer is terminated prior to
the end of a fiscal year, the Company may pay such Executive Officer a full
annual cash bonus or a prorated one. Such bonus will become due on the same
scheduled date for annual cash bonus payments by the Company.

 

9. Annual Cash Bonuses - The Formula

 

Executive Officers other than the CEO

 

9.1. The annual cash bonus of Intec’s Executive Officers, other than the chief
executive officer (the “CEO”), will be based on performance objectives and a
discretionary evaluation of the Executive Officer’s overall performance by the
CEO and may be subject to minimum thresholds. The performance objectives will be
recommended by Intec’s CEO and approved by the Compensation Committee (and, if
required by law, by Intec’s Board) at the commencement of each calendar year (or
upon engagement, in case of newly hired Executive Officers or in special
circumstances as indicated in Section 8.3 above) on the basis of, but not
limited to, company and individual objectives. Notwithstanding the above, the
Company may determine that, with respect to any Executive Officer subordinated
to the CEO, which does not serve as a director, a portion or all of his or her
annual cash bonus will be based on the evaluation of the CEO.

 

9.2. The target annual cash bonus that an Executive Officer, other than the CEO,
will be entitled to receive for any given calendar year, will not exceed 75% of
such Executive Officer’s annual base salary.

 

9.3. The maximum annual cash bonus including for overachievement performance
that an Executive Officer, other than the CEO, will be entitled to receive for
any given calendar year, will not exceed 100% of such Executive Officer’s annual
base salary.

 

CEO

 

9.4. The annual cash bonus of Intec’s CEO will be mainly based on performance
measurable objectives and subject to minimum thresholds. Such performance
measurable objectives will be determined annually by Intec’s Compensation
Committee (and, if required by law, by Intec’s Board) at the commencement of
each calendar year (or upon engagement, in case of newly hired CEO or in special
circumstances as indicated in Section 8.3 above) on the basis of, but not
limited to, company and personal objectives. 30% or less of the annual cash
bonus granted to Intec’s CEO may be based on a discretionary evaluation of the
CEO’s overall performance by the Compensation Committee and the Board.

 

9.5. The target annual cash bonus that the CEO will be entitled to receive for
any given calendar year, will not exceed 100% of his or her annual base salary.

 

9.6. The maximum annual cash bonus including for overachievement performance
that the CEO will be entitled to receive for any given calendar year, will not
exceed 150% of his or her annual base salary.

 



B-5

 

 

10. Other Bonuses

 

10.1. Special Bonus. Intec may grant its Executive Officers a special bonus as
an award for special achievements (such as in connection with mergers and
acquisitions, offerings, achieving target budget or business plan under
exceptional circumstances or special recognition in case of retirement) at the
CEO’s discretion (and in the CEO’s case, at the Board’s discretion), subject to
any additional approval as may be required by the Companies Law (the “Special
Bonus”). The Special Bonus will not exceed 50% of the Executive Officer’s annual
base salary.

 

10.2. Signing Bonus. Intec may grant a newly recruited Executive Officer a
signing bonus at the CEO’s discretion (and in the CEO’s case, at the Board’s
discretion), subject to any additional approval as may be required by the
Companies Law (the “Signing Bonus”). The Signing Bonus will not exceed three (3)
monthly entry base salaries of the Executive Officer.

 

11. Compensation Recovery (“Clawback”)

 

11.1. In the event of an accounting restatement, Intec shall be entitled to
recover from its Executive Officers the bonus compensation in the amount in
which such bonus exceeded what would have been paid under the financial
statements, as restated (“Compensation Recovery”), provided that a claim is made
by Intec prior to the third anniversary of fiscal year end of the restated
financial statements.

 

11.2. Notwithstanding the aforesaid, the compensation recovery will not be
triggered in the following events:

 

  11.2.1. The financial restatement is required due to changes in the applicable
financial reporting standards;

 

  11.2.2. The Compensation Committee has determined that Clawback proceedings in
the specific case would be impossible, impractical or not commercially or
legally efficient; or

 

  11.2.3. The amount to be paid under the clawback proceedings is less than 10%
of the relevant bonus received by the Executive Officer.

 

11.3. Nothing in this Section 11 derogates from any other “Clawback” or similar
provisions regarding disgorging of profits imposed on Executive Officers by
virtue of applicable securities laws.

 

D. Equity Based Compensation

 

12. The Objective

 

12.1. The equity-based compensation for Intec’s Executive Officers is designed
in a manner consistent with the underlying objectives in determining the base
salary and the annual cash bonus, with its main objectives being to enhance the
alignment between the Executive Officers’ interests with the long term interests
of Intec and its shareholders, and to strengthen the retention and the
motivation of Executive Officers in the long term. In addition, since
equity-based awards are structured to vest over several years, their incentive
value to recipients is aligned with longer-term strategic plans.

 

12.2. The equity-based compensation offered by Intec is intended to be in a form
of share options and/or other equity-based awards, such as RSUs, in accordance
with the Company’s equity incentive plan in place as may be updated from time to
time.

 



B-6

 

 

12.3. All equity-based incentives granted to Executive Officers, other than
performance-based incentives, shall be subject to vesting periods in order to
promote long-term retention of the awarded Executive Officers. Unless determined
otherwise in a specific award agreement approved by the Compensation Committee
and the Board, grants to Executive Officers, other than directors and
performance-based incentives, shall vest gradually over a period of between
three (3) to five (5) years. Performance based incentives shall vest upon the
Executive Officer achieving of performance measurable objectives.

 

12.4. All other terms of the equity awards shall be in accordance with Intec’s
incentive plans and other related practices and policies. Accordingly, the Board
may, following approval by the Compensation Committee, extend the period of time
for which an award is to remain exercisable and make provisions with respect to
the acceleration of the vesting period of any Executive Officer’s awards,
including, without limitation, in connection with a corporate transaction
involving a change of control, subject to any additional approval as may be
required by the Companies Law.

 

13. General guidelines for the grant of awards

 

13.1. The equity-based compensation shall be granted from time to time and be
individually determined and awarded according to the performance, educational
background, prior business experience, qualifications, role and the personal
responsibilities of the Executive Officer.

 

13.2. The fair market value of the equity-based compensation for the Executive
Officers will be determined according to acceptable valuation practices at the
time of grant based on a straight-line approach.

 

13.3. Each Executive Officer, other than the CEO, may be granted an annual
equity-based compensation with an annual fair market value (calculated on a
linear basis) of up to $300,000. The CEO may be granted an annual equity-based
compensation with an annual fair market value (calculated on a linear basis) of
up to $500,000.

 

E. Retirement and Termination of Service Arrangements

 

14. Advanced Notice Period

 

14.1. Intec may provide an Executive Officer, pursuant to an Executive Officer’s
employment agreement and according to the Company’s decision per each case, a
prior notice of termination of up to six (6) months, except for the CEO whose
prior notice may be of up to twelve (12) months (the “Advance Notice Period”),
during which the Executive Officer may be entitled to all of the compensation
elements, and to the continuation of vesting of his/her equity awards.

 

14.2. During the Advance Notice Period, an Executive Officer will be required to
keep performing his/her duties pursuant to his/her agreement with the Company,
unless the Company has waived the Executive Officer’s services to the Company
during the Advance Notice Period and pay the amount payable in lieu of notice,
plus the value of benefits.

 

15. Adjustment Period

 

Intec may provide an additional adjustment period to an Executive Officer, other
than the CEO, according to his/her seniority in the Company, his/her
contribution to the Company’s goals and achievements and the circumstances of
retirement and to the CEO, during which the Executive Officer may be entitled to
all of the compensation elements, and to the continuation of vesting of his/her
options (the “Additional Adjustment Period”). The maximum adjustment
period/retirement bonus that may be paid to each Executive Officer shall be up
to six (6) month Base Salaries and may only be granted to Executive Officers who
have served in the Company for at least one year.

 



B-7

 

 

16. Additional Retirement and Termination Benefits

 

Intec may provide additional retirement and terminations benefits and payments
as may be required by applicable law (e.g., mandatory severance pay under
Israeli labor laws), or which will be comparable to customary market practices.

 

17. Non-Compete Grant

 

Upon termination of employment and subject to applicable law, Intec may grant to
its Executive Officers a non-compete grant as an incentive to refrain from
competing with Intec for a defined period of time. The terms and conditions of
the Non-Compete grant shall be decided by the Board and shall not exceed such
Executive Officer’s monthly base salary multiplied by six (6).

 

18. Cap for Retirement and Termination of Service Arrangements

 

The maximum non-statutory retirement and termination of service arrangements
payment to be granted to an Executive Officer will not exceed 200% of his or her
annual base salary.

 

F. Exculpation, Indemnification and Insurance

 

19. Exculpation

 

Subject to the provisions of the Companies Law, the Company may releases, in
advance, any director or Executive Officer from liability towards the Company
for any damage that arises from the breach of the director or Executive Officer
duty of care to the Company (within the meaning of such terms under Sections 252
and 253 of the Companies Law), other than breach of the duty of care towards the
Company in a distribution (as such term is defined in the Companies Law).

 

20. Insurance and Indemnification

 

20.1. Intec may indemnify its directors and Executive Officers to the fullest
extent permitted by applicable law, for any liability and expense that may be
imposed on the director or the Executive Officer, as provided in the Indemnity
Agreement between such individuals and Intec, all subject to applicable law and
the Company’s articles of association.

 

20.2. Intec will provide directors’ and officers’ liability insurance (the
“Insurance Policy”) for its directors and Executive Officers as follows:

 

  20.2.1. The annual premium to be paid by the Intec shall not exceed $2.5
million;

 

  20.2.2. The limit of liability of the insurer shall not exceed $40 million;
and

 

  20.2.3. The Insurance Policy, as well as the limit of liability and the
premium for each extension or renewal shall be approved by the Compensation
Committee (and, if required by law, by the Board) which shall determine that the
sums are reasonable considering Intec’s exposures, the scope of coverage and the
market conditions and that the Insurance Policy reflects the current market
conditions, and it shall not materially affect the Company’s profitability,
assets or liabilities.

 



B-8

 

 

20.3. Upon circumstances to be approved by the Compensation Committee (and, if
required by law, by the Board), Intec shall be entitled to enter into a “run
off” Insurance Policy of up to seven (7) years, with the same insurer or any
other insurance, as follows:

 

  20.3.1. The limit of liability of the insurer shall not exceed $40 million;

 

  20.3.2. The annual premium shall not exceed 400% of the last paid annual
premium; and

 

  20.3.3. The Insurance Policy, as well as the limit of liability and the
premium for each extension or renewal shall be approved by the Compensation
Committee (and, if required by law, by the Board) which shall determine that the
sums are reasonable considering the Company’s exposures covered under such
policy, the scope of cover and the market conditions, and that the Insurance
Policy reflects the current market conditions and that it shall not materially
affect the Company’s profitability, assets or liabilities.

 

20.4. Intec may extend the Insurance Policy in place to include cover for
liability pursuant to a future public offering of securities as follows:

 

  20.4.1. The additional premium for such extension of liability coverage shall
not exceed 50% of the last paid annual premium; and

 

  20.4.2. The Insurance Policy, as well as the additional premium shall be
approved by the Compensation Committee (and if required by law, by the Board)
which shall determine that the sums are reasonable considering the exposures
pursuant to such public offering of securities, the scope of cover and the
market conditions and that the Insurance Policy reflects the current market
conditions, and it does not materially affect the Company’s profitability,
assets or liabilities.

 

G. Arrangements upon Change of Control

 

21. The following benefits may be granted to the Executive Officers upon
a Change of Control:

 

  21.1. Vesting acceleration of outstanding options;

 

  21.2. Extension of the exercising period of options, restricted shares,
restricted share units (RSUs) and/or other equity-based awards for Intec’s
Executive Officer for a period of up to five (5) years, following the date of
employment termination; and

 

  21.3. Up to an additional six (6) months to the additional adjustment period.
For avoidance of doubt, such Additional Adjustment Period shall be in addition
to the Advance Notice Period and Additional Adjustment Period pursuant to
Sections 14 and 15 of this Policy.

 

  21.4. A cash bonus not to exceed 100% of the Executive Officer’s annual base
salary in case of an Executive Officer other than the CEO and 150% in case of
the CEO.

 

H. Board of Directors Compensation

 

22. All Intec’s Board members shall be entitled to an equal annual and
per-meeting compensation. Alternatively, Intec’s Board members may receive only
an annual payment with respect to their services on the Board and additional
annual payments for serving on board committees and as chairperson of the Board
or its committees, without regard to their participation in meetings of the
Board or its committees.

 

23. The compensation of the Company’s external directors, if elected, shall be
in accordance with the Companies Regulations (Rules Regarding the Compensation
and Expenses of an External Director), 5760-2000, as amended by the Companies
Regulations (Relief for Public Companies Traded in Stock Exchange Outside of
Israel), 5760-2000, as such regulations may be amended from time to time
(“Compensation of Directors Regulations”).

 

24. The director’s cash fee per calendar year (including the chairperson of the
Board) shall not exceed $80,000 plus VAT, if applicable, on an annual basis.

 



B-9

 

 

25. Notwithstanding the provisions of Sections 23 and 24 above, in special
circumstances, such as in the case of a professional director, an expert
director or a director who makes a unique contribution to the Company, such
director’s compensation may be different than the compensation of all other
directors and maybe greater than the maximal amount allowed above.

 

26. Each member of Intec’s Board, other than the chairperson, may be granted an
annual equity- based compensation with an annual fair market value (calculated
on a linear basis) of up to $20,000. The chairperson of the Board may be granted
an annual equity-based compensation with an annual fair market value (calculated
on a linear basis) of up to $25,000.

 

27. In addition, members of Intec’s Board may be entitled to reimbursement of
expenses when traveling abroad on behalf of Intec.

 

28. It is hereby clarified that the compensation stated under Section H will not
apply to directors who serve as Executive Officers.

 

I. Miscellaneous

 

29. It is hereby clarified that nothing in this Policy shall be deemed to grant
any of Intec’s Executive Officers or employees or any third party any right or
privilege in connection with their employment by the Company. Such rights and
privileges shall be governed by the respective personal employment agreements.
The Board may determine that none or only part of the payments, benefits and
perquisites detailed in this Policy shall be granted, and is authorized to
cancel or suspend a compensation package or part of it.

 

30. This Policy is subject to applicable law and is not intended, and should not
be interpreted as limiting or derogating from, provisions of applicable law to
the extent not permitted, nor should it be interpreted as limiting or derogating
from the Company’s Articles of Association.

 

31. This Policy is not intended to affect current agreements nor affect
obligating customs (if applicable) between the Company and its Executive
Officers as such may exist prior to the approval of this Compensation Policy,
subject to any applicable law.

 

32. An Immaterial Change in the Terms of Employment of an Executive Officer
other than the CEO may be approved by the CEO, provided that the amended terms
of employment are in accordance with this Compensation Policy. An “Immaterial
Change in the Terms of Employment” means a change in the terms of employment of
an Executive Officer with an annual total cost to the Company not exceeding an
amount equal to three (3) monthly gross salaries of such employee.

 

33. In the event that new regulations or law amendment in connection with
Executive Officers and directors’ compensation will be enacted following the
approval of this Compensation Policy, Intec may follow such new regulations or
law amendments, even if such new regulations are in contradiction to the
compensation terms set forth herein.

 

34. It should be clarified, that the compensation components detailed in this
Policy do not relate to various components that the Company may provide to all
or part of its employees and/or its Executive Officers, such as: parking spaces,
entry permits for its assets, reimbursement for meals and accommodation
expenses, vacations, company events, etc.

 

***

 

This Policy is designed solely for the benefit of Intec and none of the
provisions thereof are intended to provide any rights or remedies to any person
other than Intec.

 

 

B-10

 

